UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1576



OMRI YIGAL,

                                                 Plaintiff - Appellant,

             versus


CITY OF NEWPORT NEWS; SUZIE ROBBINS; JENNIFER
MITCHEL,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-5-4)


Submitted:    September 27, 2002             Decided:   November 7, 2002


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omri Yigal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Omri Yigal appeals the district court’s order denying his

motion to proceed in forma pauperis in his civil action.    We have

reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Yigal v. City of Newport News, No. CA-02-5-4

(E.D. Va. May 15, 2002).    We grant Yigal’s motion to proceed in

forma pauperis in this court.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2